Citation Nr: 1623648	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-15 086	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness of the upper extremities, to include as due to service-connected foot disabilities.

2.  Entitlement to service connection for a disability manifested by numbness of the lower extremities, to include as due to service-connected foot disabilities

3.  Entitlement to a rating in excess of 20 percent for multiple calluses of the right foot, status post debridement.

4.  Entitlement to a rating in excess of 20 percent for a plantar wart and multiple calluses of the left foot, status post debridement.

 
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In March 2015, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In April 2016, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter.  Later that month, he declined to have another hearing.  Additionally, in May 2015, the Veteran moved the Board to correct several statements in the transcript of his March 2015 hearing.  In October 2015, the Veterans Law Judge who conducted the hearing granted the Veteran's motion with respect to corrections deemed to be within the meaning of 38 C.F.R. § 20.716 and denied the rest.  In rendering this decision, the Board has nonetheless considered all statements of record, including those not adopted in the March 2015 hearing transcript.

The service connection claims have been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

At the March 2015 Board hearing, the Veteran testified that his service-connected foot disabilities have worsened since his last VA examination in June 2011.  While the June 2011 VA examination report shows that the Veteran has approximately 12 calluses, the Veteran testified that he now has more than 20 calluses.  He also reported a recent increase in pain.  VA treatment records tend to support the Veteran's report of increased symptomatology:  showing that he was prescribed camcaster boots after reporting increased swelling and leg pain in April 2014.  As the evidence suggests a material change in the foot disabilities, reexamination is warranted under 38 C.F.R. § 3.327 (2015).  Upon examination, the VA examiner is to specify whether pain and swelling of the Veteran's foot, ankle, and legs are separate and distinct from the Veteran's service-connected foot disabilities.

VA examination is also need to clarify the nature and etiology of the Veteran's reported numbness of the upper and lower extremities.  Historically, the Veteran has reported numbness and loss of sensation, which he characterized as circulation problems.

In June 1992, on separation from service, the Veteran reported cramps in legs, trick knee, and foot trouble.  With respect to cramps in legs, the examining physician noted fallen arches.  After service, in April 2009, the Veteran fell and broke three bones after his leg reportedly fell asleep.  The treatment provider noted numbness but did not comment on its nature of etiology.  See Urgent Care (April 8, 2009).

In June 2011, a VA examiner opined that the Veteran's reported circulation problems are not caused by or the result of his service-connected foot disability.  The rationale was that the service-connected calluses do not cause circulation problems, which are vascular in nature.  A subsequent June 2011 NCV/EMG study showed mild abnormalities.  The examiner concluded that there was no electrodiagnostic evidence for carpal tunnel syndrome and that the study cannot rule in or out an early sensory peripheral neuropathy.  See VA treatment record (June 29, 2011).  On July 7, 2014, a VA podiatrist diagnosed posterior tibial tendon dysfunction.

VA examination is needed to diagnose the underlying pathology causing the current numbness and loss of sensation and address whether it is related to service or the service-connected foot disabilities.  With respect to the etiology of any diagnosed disorder, an opinion is needed to address the June 1992 physician's statement relating the Veteran's reported leg cramps to his fallen arches.

In his September 2011 notice of disagreement, the Veteran reported that Temple VA Medical Center (VAMC) has treated the conditions on appeal since 2005; however, VA treatment records are only current from February 2010 to April 2013 and from December 2013 to February 2015.  Accordingly, on remand, the AOJ is to obtain complete VA treatment records from 2005 to February 2010; from April 2013 to December 2013; and since February 2015.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from 2005 to February 2010; from April 2013 to December 2013; and since February 2015, including from the Temple VAMC.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to identify the current severity of the Veteran's service-connected foot disabilities.  The examiner is to review the entire claims file.  The examiner is to specify whether pain and swelling of the Veteran's foot, ankle, and legs are separate and distinct from the Veteran's service-connected foot disabilities.  The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the reported numbness and loss of sensation of the upper and lower extremities.  The examiner must review the entire claims file.

The examiner is to diagnose the underlying pathology causing the current numbness and loss of sensation.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder had its onset during, or is otherwise related to, the Veteran's active service, or is caused or aggravated by his service-connected foot disabilities.

If secondary aggravation is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation by a service-connected disability.

With respect to the etiology of any diagnosed disorder, the examiner is to address the June 1992 physician's statement relating the Veteran's reported leg cramps to his fallen arches.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

